Order unanimously modified on the law and as modified affirmed without costs, in accordance with the following memorandum: Interrogatory No. 9, in part, asks plaintiffs to state what language is deemed to have been inadequate in the warnings concerning the air rifle. This is a proper request and should be answered.
The answers to interrogatories Nos. 5 and 6 are inadequate. (Appeal from order of Supreme Court, Onondaga County, Murphy, J.—discovery.) Present—Callahan, J. P., Doerr, Den-man, Pine and Davis, JJ.